Citation Nr: 1638931	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-49 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2015, the Board remanded the appeal in order to obtain medical records, as well as an examination of the Veteran's disability.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in April 2016.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

Obstructive sleep apnea is not shown to have first manifested in service, or to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2010, informing him of the type and nature of evidence needed to substantiate his claim.  The appeal was last adjudicated in June 2015, after which the Veteran was notified with a copy of the SSOC dated April 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's June 2015 remand instructions, VA obtained pertinent service treatment and personnel records.  VA also attempted to obtain outstanding medical records dating from April 1997, from the Columbia VA Medical Center (VAMC), but was informed that no such records were on file.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's June 2015 remand instructions.

VA had also afforded the Veteran an adequate examination in August 2015, and obtained a medical opinion with respect to his claimed sleep apnea disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and knowledge of medical principles.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of  38 USCA § 1154(b) (West 2015) are not applicable.


Analysis

The Veteran asserts that during service, while he served as a radio communicator, he had to work alternate hours and in 24 hour shifts.  During the times he wasn't working, he would constantly be disturbed by noise from generators and communication systems which were located near his sleeping quarters.  The Veteran contends that the combination of long hours with disturbed sleep caused him to develop a sleeping pattern which continues to affect him, and resulted in his OSA.  The Veteran also indicated that his field training in service was a contributing factor because it caused him to go without sleep.

A review of the Veteran's service treatment records reveal no record of any diagnosis or symptoms related to OSA.  The Veteran's July 1974 entrance examination revealed that he was in excellent health.  In the Veteran's July 1976 medical examination conducted close to the time the Veteran separated from service, the Veteran was noted to be in good health.  No abnormalities related to OSA were noted.

In a July 2000 polysomnography report, the Veteran demonstrated severe OSA which was responsive to CPAP.  The Veteran was diagnosed with severe OSA with excessive daytime sleepiness secondary to his OSA. 

In September 2002, the Veteran underwent another nocturnal polysomnogram.  During this sleep study, the Veteran demonstrated significant OSA that was accompanied by oxygen desaturation and cardiac arrhythmia.  Continuous positive airway pressure (CPAP) was applied to help treat the Veteran's condition which the Veteran responded favorably to.  The physician recommended further evaluation for any possible cause of reversible upper airway obstruction, as well as lifestyle modifications.

The Veteran sought assistance in May 2008 for his sleep apnea.  His physician noted that a replacement mask was needed.  In May 2009, the Veteran sought assistance to follow up regarding his OSA.  He reported having more daytime sleepiness and fatigue during the day.  Subsequently, in June 2009 the Veteran was provided with another CPAP unit to treat his OSA symptoms.

Following the denial of service connection by the AOJ in April 2010, the Veteran submitted his notice of disagreement in June 2010, where he continued to state that the changing hours of sleep that he experienced, alternating between day and night while in service, contributed to his difficulties with being able to sleep.

The Veteran continued to demonstrate OSA.  In a July 2012 medical record, the Veteran was recommended to continue with his CPAP treatment.

In the August 2015 VA examination, the examiner found that the Veteran currently had persistent daytime hypersomnolence attributable to his sleep apnea.  The examiner also noted that the Veteran was undergoing radiation for his prostate cancer and had right lower extremity pain, both unrelated to his OSA, that prevented him from sleeping at times.  The Veteran's OSA also affected his ability to work since he felt drowsy all the time.  The examiner opined that it was less likely than not that the Veteran's OSA was incurred in or caused by any in-service injury, event, or illness.  In support of his opinion, the examiner noted that the Veteran was diagnosed with OSA many years after service and that there was no mention of any sleep disturbances in his service treatment records.  The examiner also explained that while the noise and alternating sleep schedules that the Veteran experienced in service may have caused sleep disturbances during the time of his service, it would not have caused OSA nearly 24 years after separating from service.  The examiner further noted that OSA occurs when the muscles in the back of the throat relax, and then the airway narrows or closes, which is unrelated to noise preventing sleep or alternating sleep cycles.

Following the VA examination, the Veteran continued to demonstrate having OSA.  In a March 2016 record, the Veteran's OSA remained unchanged.  The Veteran was advised to continue using his CPAP machine and to lose weight.
After reviewing the evidence of record, the Board finds that the Veteran is not entitled to service connection for OSA.  While the Veteran has demonstrated that he currently has OSA, there is no in service injury or occurrence that would have caused this disability.

As was noted above, service treatment records do not show that the Veteran was ever diagnosed with or exhibited symptoms of OSA.  The Veteran was diagnosed with OSA several years after separating from service, thus increasing the likelihood that there could have been other factors that caused the Veteran's OSA.  In this regard, it is important to note that the Veteran was advised in September 2002 at the time he was diagnosed with sleep apnea, to make lifestyle changes in order to improve his condition.  Similarly, in the March 2016 record the Veteran was again advised to lose weight in order to treat his OSA.

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the August 2015 examination to have significant probative value because it is based on a clinical examination and a thorough review of the Veteran's medical history.  The VA examiner explicitly addressed the Veteran's contention regarding the noise disturbance and alternating sleep schedule he experienced in service, and  explained, using medical principles, why such a contention was not plausible.  

As discussed above, the Board has considered the Veteran's lay statements regarding excessive noise and alternative sleep schedules which he believes have caused his OSA.  While the Veteran is competent to describe symptoms such as difficulties with sleeping, which he has knowledge of, the Board finds that the actual diagnosis and etiology of OSA is subject matter that is complex in nature and beyond the competence of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In this regard, knowledge of OSA involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In fact, the diagnosis of sleep apnea in this case required the Veteran to undergo a sleep study.  Thus, the Board accords the statements of the Veteran regarding the etiology of his OSA to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Thus, the August 2015 opinion of the VA examiner, who has the necessary training and medical knowledge to competently speak to the issues at hand, outweighs the lay opinion of the Veteran and is most probative in its finding that the Veteran's OSA is unrelated to service.  Service connection is therefore not warranted.

In sum, the Board finds that the Veteran's obstructive sleep apnea is not shown to have first manifested in service or to be causally or etiologically related to any disease, injury, or incident during service.  Therefore, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


